Petition granted and determination unanimously annulled with costs. Memorandum: The petitioner’s license as a real estate broker has been revoked pursuant to section 442-c of the Real Property Law based upon evidence that his salesman, Frawley, violated, the rules of the Department of State (19 NYCRR 175.8) by selling property subject to the exclusive listing contract of another broker. The evidence contained in the record does not support a finding that petitioner had actual knowledge of Frawley’s misconduct and no other finding was made by the hearing officer which would impose responsibility upon petitioner for his salesman’s misconduct under the statute. (Review of determination revoking broker’s licehse transferred by Order of Onondaga Special Term.) Present — Goldman, P. J., Marsh, Moule, Cardamone and Simons, JJ.